Military fay; retired fay. — Plaintiff, Frank F. Halas, sued to recover additional retired pay to which he claimed he was entitled under section 402(d) (1) of the Career Compensation Act of 1949, 63 Stat. 802, 818 (see Lyle H. Armstrong, et al. (Joseph A. Herbert, Plaintiff No. 6) v. United States, 155 Ct. Cl. 177 (1961)). On March 25,1965, plaintiff filed a motion for summary judgment and on July 12,1965, the court issued the following Order:
This case comes before the court on plaintiff’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, and without oral ■argument, it is concluded that the dismissal of plaintiff’s suit in Abercrombie, et al. v. United States, 139 Ct. Cl. 748, in which plaintiff herein was plaintiff No. 117, bars recovery by plaintiff under the doctrine of res judicata in the present suit for the period of time involved in that case and that plaintiff is limited to recovery herein to the period on and after July 13,1957, in full satisfaction of his and
It Is Ordered that plaintiff’s motion be and the same is granted and judgment is entered for plaintiff limited to the period on and after July 13,1957, in full satisfaction of his claim with the amount of recovery to be determined pursuant to Rule 47 (c) (2).
AND It Is Further Ordered that as to the period in this case which was involved in Abercrombie, et al. v. United States, supra, plaintiff is not entitled to recover and as to this period plaintiff’s motion for summary judgment be and the same is denied.
On October 13,1965, the trial commissioner in a memorandum report recommended that judgment be entered for plain*676tiff Halas for the period July 13, 1957, to August 31, 1965, in the amount of $1,382.16 without prejudice to plaintiff’s claim for increased retired pay for the period beginning September 1,1985. On November 19,1965, the court adopted the recommendation of the trial commissioner and ordered that judgment be entered for plaintiff Halas in the amount recommended.